DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 07 April 2021, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 18 May 2021.

Amendment/Response to Office Action
The ‘Amendment/Response to Office Action’, filed on 07 April 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-8, 18, and 20 are amended.
Claims 21-30 are added.

Rejoinder of All Previously Withdrawn Claims
Claims 1-16 and 20 along with new claims 21-27 are directed to an allowable product.  Pursuant to the procedures set forth in M.P.E.P. § 821.04(B), claims 17-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 17-19 are hereby rejoined and fully examined for patentability under 37 C.F.R. 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the ‘Election/Restrictions’, mailed on 20 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a)’ found in the ‘Final Office Action’, mailed on 25 September 2020, the ‘Amendment/Response to Office Action’ (pages 9-10), filed on 07 April 2021, alleges/argues the claims are amended to: 1) replace the term “DNA insert fragment” with “DNA insert”; and 2) recite “putative CRISPR enzyme”.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(b)’ found in the ‘Final Office Action’, mailed on 25 September 2020, the ‘Amendment/Response to Office Action’ (pages 10-11), filed on 07 April 2021, amends the claims and alleges/argues on pages 10-11: 1) the term “validated CRISPR landing site” is a defined term in the specification (see Paragraph [0125]) and a person skilled in the art would understand the term “validated CRISPR landing site” to be a CRISPR targeting site that is i) experimentally validated for cleavage, ii) artificially designed and added, and iii) not merely an existing sequence in a plasmid or gene, for which a custom guide RNA is later designed; and 2) section (b)(ii) is deleted from independent claims 1 and 20.  In view of the amendments to the claims and upon further consideration, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.
The most relevantly identified references are U.S. Patent Application Publication No. 2014/0068797 (see ‘PTO-892’, mailed on 19 June 2020; herein “DOUDNA”), WO 2015/200334 (see ‘PTO-892’, mailed on 19 June 2020; herein “REGENERON”), Weber et al. (A Modular Cloning System for Standardized PTO-892’, mailed on 19 June 2020; herein “WEBER”), Zhang et al. (Multiplex gene regulation by CRISPR-ddCpf1. 06 June 2017. Cell Discovery. Vol. 3, pages 1-9; see ‘PTO-892’, mailed on 19 June 2020; herein “ZHANG”), and Li et al. (C-Brick: A New Standard for Assembly of Biological Parts Using Cpf1. Published 13 June 2016. ACS Synth. Biol. Vol. 5, pages 1383-1388; herein “LI”). However, as persuasively argued in the ‘Amendment/Response to Office Action’ (pages 11-21), filed on 07 April 2021, to the ‘Claim Rejections – 35 U.S.C. § 103’ found in the ‘Final Office Action’, mailed on 25 September 2020: 1) neither DOUDNA nor REGENERON teach: i) a multiclonal site with “plurality of distinct cloning tags… wherein each cTAG comprises a validated CRISPR landing site” (element (a) of independent claims 1 and 20), ii) “a plurality of distinct DNA inserts” each “flanked by a pair of cTAGs” (element (b) of independent claims 1 and 20), and iii) the elements of dependent claims 2, 4, and 6, indicating that the first and/or second nucleic acids encoding for the inactivated or putative CRISPR enzyme and guide RNA are within the CRISPR multi-clonal site; 2) WEBER does not mention the use of CRISPR and does not disclose methods that retain cloning sites between added inserts; 3) WEBER and ZHANG do not cure the deficiencies missing from DOUDNA and/or REGENERON; and 4) the cloning methods of LI are designed to sequentially add new DNA insert parts to a single DNA region flanked by a series of four CRISPR cleavage sites and, thus, the resulting constructs lack any CRISPR sites Amendment/Response to Office Action’, filed on 07 April 2021, which illustrates the differences between the presently claimed constructs and that of LI).  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.
In response to the ‘Double Patenting, U.S. Patent Application No. 16/535,245’ found in the ‘Final Office Action’, mailed on 25 September 2020, the ‘Amendment/Response to Office Action
In view of the amendments to the claims along with the allegations/arguments presented in the ‘Amendment/Response to Office Action’, filed on 07 April 2021, all grounds of rejection in the ‘Final Office Action’, mailed on 12 May 2020, along with issues raised in the ‘Advisory Action’, mailed on 18 January 2021, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1-30 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636